DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-27 are currently pending in this application.
Election/Restrictions
This application contains claims directed to the following patentably distinct species I and II. The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Claims 1-37 are related to different patentable subject matter, since there are two independent species being claimed.
The two species are:
(I) the species in which, “a video encoder for providing an encoded video representation, wherein the video encoder is configured to provide a coarse granularity capability demand information, which describes a compatibility of a video stream with a video decoder having a capability level out of a plurality of predetermined capability levels, and wherein the video encoder is configured to provide a fine granularity capability demand information, which describes which fraction of a permissible capability demand associated with one of the predetermined capability levels is required in order to decode the encoded video representation, and/or which describes which fraction of a permissible capability demand the encoded video representation contributes to a merged video stream, a capability demand of which is in agreement with one of the predetermined capability levels”. This species can be found in claims 1-8, 17, 19, and 21, figures 14 and 15, and paragraph 0024.
(II) the species in which, “a video merger for providing a merged video representation on the basis of a plurality of encoded video representations, wherein the video merger is configured to receive a plurality of video streams having encoded parameter information describing a plurality of encoding parameters, encoded video content information, a coarse granularity capability demand information, which describes a compatibility of a video stream with a video decoder having a capability level out of a plurality of predetermined capability levels, and a fine granularity capability demand information, wherein the video merger is configured to merge the two or more video streams in dependence on the coarse granularity capability demand information and the fine granularity capability demand information.” This species can be found in claims 9-16, 18, 20, and 22-27, figures 1 and 10, and paragraph 0025. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482